Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/22 has been hereby entered.


2. Claims 1-3,6, 8-13,16,17, 84 and 85  are pending and allowed.


REASONS FOR ALLOWANCE

2. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 03/01/21 is hereby withdrawn in view of: 

(i) Applicant’s amendment filed 07/11/05;

(ii)  Applicant’s convincing arguments and statement filed on 03/30/22  that the instantly claimed method for expanding  T cells was based on surprising and unexpected observation that  T cells resident in skin and other non-hematopoietic tissues are specifically suppressed by co-culturing them with stromal and epithelial cells, as well as by providing a TCR stimulus (see, e.g., p. 4, lines 20-30 of the specification). This was an unexpected finding, as it is well known in the art that efficient expansion of various types of lymphocytes requires TCR stimulation. Therefore, it could not have been expected from any of the cited publications,  that culturing the  T cells cells in the absence of any exogenously added T cell receptor pathway agonist  and without direct contact with stromal or epithelial cells would promote the expansion of these cells.

3. Claims 1-3, 6, 8-13,16,17, 84 and 85  are pending and allowed.

4. The prior art does not teach or suggest a method foe expanding non-hematopoietic tissue-resident  T cells as recited in claims 1-3,6, 8-13,16,17, 84 and 85  





5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/            Primary Examiner, Art Unit 1644